IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :         No. 9 WAP 2014
                              :
              Appellant       :         Appeal from the Order of the Court of
                              :         Common Pleas of Allegheny County
                              :         entered February 11, 2014 at No.
          v.                  :         CP-02-CR-0012694-2012.
                              :
                              :
PARIS WILSON,                 :
                              :
              Appellee        :


                                   ORDER


PER CURIAM
     AND NOW, this 29th day of September, 2015, the Order of the Court of Common

Pleas is AFFIRMED.